Plaintiff, who was granted a decree of divorce, has appealed from that portion of the decree by which the court adjusted the property rights of the parties. Plaintiff's bill charging extreme cruelty was answered by defendant and by cross-bill he charged plaintiff with extreme cruelty, sought divorce on that ground, and further prayed that certain assignments or conveyances by him to plaintiff be set aside on the ground that they were procured by fraud.
These parties were married April 18, 1931. Each had been previously married. Neither had children. At the time this case was heard plaintiff was 58 years of age and defendant 71. Shortly after their marriage they placed practically all of their property in joint ownership. Its total value was somewhat in excess of $7,000, of which slightly more than half had been previously owned by defendant. At the time of divorce the total value of the property of these parties, which they held in lieu of the properties formerly owned, was somewhat less than $4,000. The circuit judge accounted for this diminution in value by the limited earning capacity of these parties during the period they were married and also, and perhaps primarily, because of the fact that during a large portion of the married life of these parties from two to four of plaintiff's relatives lived in the Goddard home; and while so living these relatives of plaintiff made but small contribution to the living expenses. The record does not disclose any particular domestic trouble between these parties until less than a year preceding their separation in August, 1937. In March, 1937, at the request of plaintiff, a conveyancer came to the Goddard home and Mr. Goddard then quitclaimed to plaintiff his interest in a parcel of land to which these parties held title jointly and he also assigned his interest as a joint contract *Page 556 
vendee of the property occupied by the parties to his wife. So that she thereafter was the sole owner of their interest in these two properties which constituted substantially all they then possessed. The portion of the decree of which plaintiff complains is the provision whereby this assignment was set aside and this particular property right was given to Mr. Goddard. We think the record sustains the conclusion of the circuit judge that the domestic troubles which led to the separation of these parties when defendant left their home the following August arose subsequent to the assignment just above mentioned. In his opinion the circuit judge said:
"And it is significant in the relations between the parties, the unpleasantness was almost, if not entirely, after the property was put in her name without any real consideration. * * * And then we will consider the subsequent history of the parties there was in effect a fraud in the transaction. The court feels therefore, that those two deeds (deed and assignment) should not be permitted to stand."
Touching his conveyance of his property rights to plaintiff, the defendant in his cross-bill sets up that he was induced to make the transfer of his property to his wife under her promise that she would maintain, care for and support him during the balance of his natural life. But he alleges that at the time of procuring his property rights from him plaintiff had no intention of fulfilling her promises; and under the circumstances he was fraudulently induced to consummate the transfer, and shortly thereafter he was compelled to leave the home which was then occupied by the parties together with plaintiff's father and mother.
By his decree the circuit judge endeavored to make practically an equal division of the property between *Page 557 
these litigants. Our review of the record satisfies us that this was substantially accomplished, and further that it was in accordance with the equities of the case. Appellant's contention, as we understand it, that the circuit judge was without power to vest in the husband title to property which the wife held in her sole right, cannot be sustained under the circumstances of this particular record. As above indicated, the circuit judge found, and we think properly so, that the wife perpetrated a fraud upon the husband in obtaining from him an assignment and conveyance to her of his property rights. Her contention on this appeal that there is no evidence of a fraud cannot be sustained in the light of the fair inferences which may be drawn from the rapid development of subsequent events in the domestic life of these parties. While in the adjustment of the property rights of parties to a divorce suit it is not within the power of the trial court to transfer property of which the wife is the bona fide sole owner to the husband (3 Comp. Laws 1929, § 12740 [Stat. Ann. § 25.98]), still in cases of the character disclosed by this record, it is within the power of the court to set aside a transaction consummated through the wife's fraud upon the husband, and to adjust equitably their property rights in case of divorce the same as though such fraudulent conveyance had not been made. Vagiakos v. Vagiakos,243 Mich. 1; Gee v. Gee, 254 Mich. 415. In this latter case (quoting from syllabus), we held:
"Where wife induced husband to convey to her property standing in their joint names, and concealed from him her intention of abandoning him as soon as this was done, her action in suing for divorce after obtaining the property was a fraud on him." *Page 558 
The decree entered in the circuit court is affirmed. No costs were awarded in the circuit court and none will be awarded in this court.
WIEST, C.J., and BUSHNELL, SHARPE, POTTER, CHANDLER, and McALLISTER, JJ., concurred. BUTZEL, J., did not sit.